DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Status
This action is in response to applicant’s response and claim amendment filed 8/18/2021. Claims 1-20 are pending and considered below.

Response to Arguments
Claims 1-2, 10-11 and 17-18 were rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7-8 and 13-14 of U.S. Patent No. 10,990,101. Applicant argued that the claims of the instant application and U.S. Patent No. 10,990,101 are patentably distinct from each other because the claims of the instant application include “segmenting the lateral drifting error into a first drifting error and a second drifting error using a predetermined segmentation algorithm” while the claims of U.S. Patent Number 10,990,101 include “calculating a drifting correction factor representing a current drifting correction factor that is calculated based on a prior drifting correction factor determined during the previous driving cycle and the drifting error determined during the current driving cycle”. Examiner agrees. Therefore, the nonstatutory double patenting rejection of claims 1-2, 10-11 and 17-18 is withdrawn.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12 and 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US-2010/0228420-A1, hereinafter Lee).
Regarding claim 1, Lee discloses:
A computer-implemented method (paragraphs [0016-0017] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, lane change lane center 
for operating an autonomous driving vehicle (paragraph [0019]);
with drifting error correction, the computer-implemented method comprising: (paragraphs [0021-0027]; FIG. 2, comparator-64; and FIG. 3, vehicle-80, desired path-84, and predicted path-86);
determining a lateral drifting error based on at least a current location of an autonomous driving vehicle (ADV) (paragraphs [0021-0031] and FIG. 2, comparator-64, path prediction processor-66, and vehicle state estimation processor-74);
segmenting the lateral drifting error (paragraph [0027], minimize the orientation and offset errors between the vehicles desired path and the predicted vehicle path);
into a first drifting error (paragraphs [0021-0027] and FIG. 2, comparator-64);
a second drifting error (paragraphs [0027-0031] and FIG. 2, path prediction processor-66, and vehicle state estimation processor-74);
using a predetermined segmentation algorithm (paragraph [0016] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, and lane change lane center control processor-32);
planning by a planning module a trajectory for a current driving cycle to drive the ADV from the current location for a predetermined period of time (paragraphs [0031-0032] and FIG. 2, desired path generation processor-62, path prediction processor-66, and vehicle state estimation processor-74);
performing by the planning module a first drifting error correction on the trajectory by modifying at least a starting point of the trajectory for the current driving cycle (paragraphs [0027-0032]);
based on the first drifting error, generating a modified trajectory (paragraphs [0027-0032], offset error); 

including performing a second drifting error correction based on the second drifting error (paragraphs [0027-0032], orientation error).
Regarding claims 2, 11 and 18, Lee further discloses:
determining the current location of the ADV (paragraphs [0031-0032] and FIG. 2, vehicle-72, vehicle state estimation processor-74, and lane mark detection processor-76);
based on sensor data obtained from a plurality of sensors mounted on the ADV (paragraph [0014] and FIG. 1, vehicle system-10, forward vision camera-14, long range and short range radars-16, sensor fusion sub-system-18, and vehicle sensors-20);
determining an expected location of the ADV that was determined during a previous driving cycle (paragraphs [0021-0031] and FIG. 3, vehicle-80, and predicted path-86); and
calculating the lateral drifting error based on a difference between the current location and the expected location of the ADV (paragraphs [0021-0031]; FIG. 2, comparator-64, path prediction processor-66, and vehicle state estimation processor-74; and FIG. 3, vehicle-80, desired path-84, and predicted path-86).
Regarding claims 3, 12 and 19, Lee further discloses:
generating a steering control command (paragraphs [0016-0017] and FIG. 1, brake/throttle/steering controller-34, and electric power steering (EPS) system-40);
based on the second drifting error (paragraphs [0027-0032], orientation error);
from a reference point along the modified trajectory (paragraphs [0027-0032], offset error; and FIG. 3, vehicle-80, desired path-84, and predicted path-86);

such that the ADV moves according to the modified heading direction to compensate the second drifting error (paragraphs [0027-0032] and FIG. 3, vehicle-80, desired path-84, and predicted path-86).
Regarding claim 10, Lee further discloses:
A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor (paragraphs [0016-0017] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, lane change lane center control processor-32, brake/throttle/steering controller-34, and smart adaptive cruise control sub-system-36);
cause the processor to perform operations of operating an autonomous driving vehicle (paragraph [0019]);
the operations comprising: (paragraphs [0021-0027]; FIG. 2, comparator-64; and FIG. 3, vehicle-80, desired path-84, and predicted path-86);
determining a lateral drifting error based on at least a current location of an autonomous driving vehicle (ADV) (paragraphs [0021-0031] and FIG. 2, comparator-64, path prediction processor-66, and vehicle state estimation processor-74);
segmenting the lateral drifting error (paragraph [0027], minimize the orientation and offset errors between the vehicles desired path and the predicted vehicle path);
into a first drifting error (paragraphs [0021-0027] and FIG. 2, comparator-64);
a second drifting error (paragraphs [0027-0031] and FIG. 2, path prediction processor-66, and vehicle state estimation processor-74);

planning by a planning module a trajectory for a current driving cycle to drive the ADV from the current location for a predetermined period of time (paragraphs [0031-0032] and FIG. 2, desired path generation processor-62, path prediction processor-66, and vehicle state estimation processor-74);
performing by the planning module a first drifting error correction on the trajectory by modifying at least a starting point of the trajectory for the current driving cycle (paragraphs [0027-0032]);
based on the first drifting error, generating a modified trajectory (paragraphs [0027-0032], offset error); 
controlling by a control module the ADV to drive according to the modified trajectory (paragraphs [0016-0017] and FIG. 1, lane change lane center control processor-32, brake/throttle/steering controller-34, smart adaptive cruise control sub-system-36, brake/throttle-38, and electric power steering (EPS) system-40); and 
including performing a second drifting error correction based on the second drifting error (paragraphs [0027-0032], orientation error).
Regarding claim 17, Lee further discloses:
a processor (paragraphs [0016-0017] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, lane change lane center control processor-32, brake/throttle/steering controller-34, and smart adaptive cruise control sub-system-36);
a memory coupled to the processor to store instructions, which when executed by the processor (paragraphs [0016-0017] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, 
cause the processor to perform operations (paragraph [0019]);
the operations including (paragraphs [0021-0027]; FIG. 2, comparator-64; and FIG. 3, vehicle-80, desired path-84, and predicted path-86);
determining a lateral drifting error based on at least a current location of an autonomous driving vehicle (ADV) (paragraphs [0021-0031] and FIG. 2, comparator-64, path prediction processor-66, and vehicle state estimation processor-74);
segmenting the lateral drifting error (paragraph [0027], minimize the orientation and offset errors between the vehicles desired path and the predicted vehicle path);
into a first drifting error (paragraphs [0021-0027] and FIG. 2, comparator-64);
a second drifting error (paragraphs [0027-0031] and FIG. 2, path prediction processor-66, and vehicle state estimation processor-74);
using a predetermined segmentation algorithm (paragraph [0016] and FIG. 1, lane change adaptive cruise control (LXACC) core algorithm-12, desired path generation processor-30, and lane change lane center control processor-32);
planning by a planning module a trajectory for a current driving cycle to drive the ADV from the current location for a predetermined period of time (paragraphs [0031-0032] and FIG. 2, desired path generation processor-62, path prediction processor-66, and vehicle state estimation processor-74);
performing by the planning module a first drifting error correction on the trajectory by modifying at least a starting point of the trajectory for the current driving cycle (paragraphs [0027-0032]);
based on the first drifting error, generating a modified trajectory (paragraphs [0027-0032], offset error); 

including performing a second drifting error correction based on the second drifting error (paragraphs [0027-0032], orientation error).

Allowable Subject Matter
Claims 4-9, 13-16 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 3134464821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TAMARA L. WEBER
Examiner
Art Unit 3667



/TAMARA L WEBER/               Examiner, Art Unit 3667